Case 2:18-cv-16204-MCA-LDW Document 9 Filed 12/19/18 Page 1 of 4 PageID: 166



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                        )
WCM ALTERNATIVES: EVENT-DRIVEN ) Civil Action No. 2:18-cv-16204-MCA-LDW
FUND, et al.,                           )
                                        ) ECF Case
                    Plaintiffs,         ) Document Electronically Filed
                                        )
          v.                            )
                                        )
PERRIGO CO., PLC, et al.,               )
                                        )
                    Defendants.         )
                                        )
                         STIPULATION AND [PROPOSED] ORDER

       Plaintiffs WCM Alternatives: Event-Driven Fund, WCM Master Trust, The Merger

Fund, The Merger Fund VL, and JNL/Westchester Capital Event Driven Fund (“Plaintiffs”) and

Defendants Perrigo Company plc (“Perrigo”), Joseph Papa, and Judy Brown (collectively,

“Defendants”), through their undersigned counsel, hereby agree and stipulate to the following

matters:

       WHEREAS, on November 15, 2018, Plaintiffs commenced the above-captioned

individual action (the “Action”);

       WHEREAS, the Action has been designated as related to Roofer’s Pension Fund v. Papa,

et al., No. 2:16-cv-2805-MCA-LDW (the “Consolidated Class Action”);

       WHEREAS, the complaint in the Action (the “Complaint”) involves claims, allegations,

and parties that significantly overlap with the claims, allegations, and parties described in the

June 21, 2017 Amended Complaint for Violation of the Federal Securities Laws (the “Class

Action Amended Complaint”) in the Consolidated Class Action;

       WHEREAS, the defendants in the Consolidated Class Action moved to dismiss the Class

Action Amended Complaint (the “Motions to Dismiss”);
Case 2:18-cv-16204-MCA-LDW Document 9 Filed 12/19/18 Page 2 of 4 PageID: 167



       WHEREAS, on July 27, 2018, the Court in the Consolidated Class Action issued an

opinion granting in part and denying in part the Motions to Dismiss (2018 WL 3601229) (the

“July 27, 2018 Decision”);

       WHEREAS, on January 26, 2018, actions captioned Mason Capital L.P., et al. v. Perrigo

Company PLC, et al., Civ. A. No. 2:17-cv-01119-MCA-LDW (the “Mason Action”) and

Pentwater Equity Opportunities Master Fund Ltd., et al., v. Perrigo Company PLC, et al., Civ.

A. No. 2:18-cv-01121-MCA-LDW (the “Pentwater Action”) were commenced by the respective

plaintiffs in those actions, and the amended complaint in the Mason Action and the complaint in

the Pentwater Action involve claims, allegations, and parties that significantly overlap with the

claims, allegations, and parties described in the Complaint in this Action;

       WHEREAS, in the Mason Action and in the Pentwater Action, the parties entered into

stipulations containing terms similar to the terms set forth in this stipulation, which stipulations

were “so ordered” by the Court on February 21, 2018 and November 9, 2018;

       WHEREAS, the parties have agreed that Defendants shall answer, rather than move to

dismiss, the Complaint on or before January 11, 2019; and

       WHEREAS, the parties seek entry of an order replicating any issues resolved by the July

27, 2018 Decision;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the parties

hereto, through their undersigned counsel, as follows:

       1.      By entering into this stipulation, Defendants accept service of the summons and

complaint in the Action and expressly preserve all rights, claims and defenses, including, but not

limited to, all defenses relating to jurisdiction, other than a defense as to the timeliness and

sufficiency of service of the summons and Complaint and the form of the summons.

                                                  2
Case 2:18-cv-16204-MCA-LDW Document 9 Filed 12/19/18 Page 3 of 4 PageID: 168



       2.      The issues and arguments raised in the briefing in connection with the Motions to

Dismiss in the Consolidated Class Action shall not be re-briefed in this Action but rather, for

purposes of judicial efficiency, shall be treated as if such issues and arguments had been raised in

motion(s) to dismiss in this Action and had been resolved in a similar fashion to the way those

issues and arguments were resolved in the July 27, 2018 Decision, including, but not limited to,

the determinations by the Court in the Consolidated Class Action to “dismiss Plaintiff’s claims

regarding the Tysabri royalty stream without prejudice” and to “dismiss the claims related to

organic growth without prejudice.”

       3.      Defendants shall answer the Complaint on or before January 11, 2019.

       4.      Discovery shall be coordinated with discovery in the Consolidated Class Action.

Dated: December 19, 2018

WHIPPLE AZZARELLO, LLC                            GREENBAUM ROWE SMITH
                                                  & DAVIS LLP
/s/ John A. Azzarello                             /s/ Alan S. Naar
John A. Azzarello                                 Alan S. Naar
161 Madison Avenue                                99 Wood Avenue South
Suite 325                                         Iselin, New Jersey 08830
Morristown, NJ 07960                              Telephone: (732) 549-5600
(973) 267-7300                                    Facsimile: (732) 549-1881
azzarello@whippleazzarellolaw.com                 anaar@greenbaumlaw.com
                                                  FRIED, FRANK, HARRIS, SHRIVER &
LABATON SUCHAROW LLP                                JACOBSON LLP
Serena P. Hallowell (pro hac vice to be filed)    James D. Wareham (pro hac vice to be filed)
Corban S. Rhodes (pro hac vice to be filed)       James E. Anklam (pro hac vice to be filed)
Eric D. Gottlieb (pro hac vice to be filed)       801 17th Street, NW
140 Broadway                                      Washington DC 20006
New York, NY 10005                                Telephone: (202) 639-7000
(212) 907-0700                                    Facsimile: (202) 639-7003
shallowell@labaton.com                            james.wareham@friedfrank.com
crhodes@labaton.com                               james.anklam@friedfrank.com
egottlieb@labaton.com
                                                  Samuel P. Groner (pro hac vice to be filed)
                                                  One New York Plaza
Attorneys for Plaintiffs                          New York, New York 10004
                                                  Telephone: (212) 859-8000
                                                  Facsimile: (212) 859-4000
                                                  samuel.groner@friedfrank.com
                                                 3
Case 2:18-cv-16204-MCA-LDW Document 9 Filed 12/19/18 Page 4 of 4 PageID: 169




                                      Counsel for Defendant Perrigo Company plc

                                      GIBSON, DUNN & CRUTCHER LLP

                                      /s/ Reed Brodsky
                                      Reed Brodsky (pro hac vice to be filed)
                                      Aric H. Wu (pro hac vice to be filed)
                                      Marshall R. King
                                      200 Park Avenue
                                      New York, New York 10016-0193
                                      Telephone: (212) 351-4000
                                      Facsimile: (212) 351-4035
                                      rbrodsky@gibsondunn.com
                                      awu@gibsondunn.com
                                      mking@gibsondunn.com

                                      Counsel for Defendant Joseph C. Papa

                                      SULLIVAN & CROMWELL LLP

                                      /s/ John L. Hardiman
                                      John L. Hardiman (pro hac vice to be filed)
                                      Brian T. Frawley
                                      Michael P. Devlin (pro hac vice to be filed)
                                      125 Broad Street
                                      New York, NY 10004
                                      (202) 558-4000
                                      hardimanj@sullcrom.com
                                      frawleyb@sullcrom.com
                                      devlinm@sullcrom.com

                                      Counsel for Defendant Judy L. Brown


SO ORDERED THIS __ DAY OF ___________, 2018



                                           ______________________________
                                           Hon. Madeline Cox Arleo, U.S.D.J.
                                            Hon. Leda D. Wettre, U.S.M.J.




                                     4
